                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 RAVIN CROSSBOWS, LLC,                            )         CASE NO. 5:18-cv-1729
                                                  )
                        PLAINTIFF,                )         JUDGE SARA LIOI
                                                  )
 vs.                                              )
                                                  )         ORDER
 HUNTER’S MANUFACTURING                           )
 COMPANY, INC., d/b/a TenPoint                    )
 Crossbow Technologies,                           )
                                                  )
                        DEFENDANT.                )


       Plaintiff Ravin Crossbows, LLC (“Ravin”) commenced this action against defendant

Hunter’s Manufacturing Company, Inc., d/b/a TenPoint Crossbow Technologies (“TenPoint”)

asserting subject matter jurisdiction under 28 U.S.C. § 1332(a)(1) and seeking a declaratory

judgment with respect to Ravin’s exercise of its alleged rights under a license agreement between

the parties. As the Court took matters under advisement, it questioned whether the jurisdictional

amount was satisfied and directed the parties to brief the issue. Ravin filed its brief (Doc. No. 44),

supported by a declaration (Doc. No. 45), but TenPoint’s counsel advised by a telephone call to

the Court’s chambers that defendant would not be filing a brief in opposition.

       Courts have “‘an independent obligation to determine whether subject-matter jurisdiction

exists, even in the absence of a challenge from any party.’” Freeland v. Liberty Mut. Fire Ins. Co.,

632 F.3d 250, 252 (6th Cir. 2011) (quoting Arbaugh v. Y & H Corp., 546 U.S. 500, 514, 126 S.

Ct. 1235, 163 L. Ed. 2d 1097 (2006)). To dismiss an action for lack of subject matter jurisdiction

based on the amount in controversy, “[i]t must appear to a legal certainty that the claim is really
for less than the jurisdictional amount[.]” St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S.

283, 289, 58 S. Ct. 586, 82 L. Ed. 845 (1938).

       Based only upon the unrefuted representations in Ravin’s brief and its supporting

declaration as to the allegations on the face of the complaint (now amended), the Court is satisfied

that the requisite amount in controversy to support an action under diversity jurisdiction has been

pleaded.



       IT IS SO ORDERED.

 Dated: August 7, 2019
                                                 HONORABLE SARA LIOI
                                                 UNITED STATES DISTRICT JUDGE




                                                 2
